DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed on 02/20/2020.
Claims 1-20 are pending and are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/20/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201710736674.1, filed on 08/24/2017.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 20160226732 A1).
As to claim 1, Kim teaches a method, comprising:
receiving a signal from an Internet of Things (IoT) device ([0246] receiving a communication (receiving a signal) including a unique identifier of a network device connected to a network, where [0204] indicates that the network devices can include internet of things (IoT) devices); 
obtaining a device identifier (ID) based at least in part on the signal ([0293], fig. 22, the computing device 2200 (such as the access device 108 in fig. 1) stores information 2232 in the cache 2230.  The information 2232 includes device information 2250 (e.g., "Device List") which includes a device identifier (obtaining a device ID) corresponding to each network device on the network); 
determining interface data corresponding to the IoT device based at least in part on the device ID ([0247] the unique identifier received can be used to identify a resource bundle (determining interface data) for the network device within data store. The resource bundle can define an interface module stored in local cache); and
providing a control interface that is configured to control the IoT device, the control interface being provided based at least in part on the interface data ([0253] using a resource bundle to generate a customized interface module (providing a control interface) for the network device, the interface module being usable to monitor and/or control the network device).

As to claim 2, Kim teaches the method of claim 1, wherein the interface data provides a definition with respect to one or more characteristics of the control interface ([0205] resource bundles can define interfaces for wearable devices, ambient sensors, and other control interfaces (characteristics of the control interface) having dynamically detected and updated interface control capabilities used to control network devices).

As to claim 3, Kim teaches the method of claim 1, wherein the providing of the control interface based at least in part on the interface data comprises parsing the interface data and creating the control interface based at least on information parsed from the interface data ([0205] The server may provide the resource bundle to an application installed on a mobile device so that the mobile device can use the resource bundle (parsing the interface data) to generate an interface module for monitoring and controlling the network device using the application.  The application can generate a corresponding interface module that is usable to monitor and control the network device).

As to claim 4, Kim teaches the method of claim 1, further comprising:
obtaining, by the control interface, instruction information based at least in part on information obtained by the control interface ([0011] determining, by a computing device, that a device is connected to a network, generating a graphical interface, wherein the graphical interface includes an interactive area corresponding to the device, displaying the graphical interface, receiving input (command) corresponding to an interaction with the interactive area); and
controlling, by the control interface, the IoT device based at least in part on the instruction information ([0011] detecting continued interaction with the interactive area, wherein the continued interaction causes an action to be performed, performing the action, and transmitting the adjustment, wherein operation of the device is controlled using the transmitted adjustment).

As to claim 5, Kim teaches the method of claim 4, wherein the controlling of the IoT device comprises communicating one or more instructions to the IoT device based at least in part on the ([0290] the modular tile displays criteria indicating that the network device is to be turned on between 8 am and 8 pm daily).

As to claim 6, Kim teaches the method of claim 4, wherein the instruction information is obtained based at least in part on one or more user inputs with respect to one or more control elements provided on the control interface ([0268] The visual interfaces may display a status of a device, display a current state of a device, display historical data associated with a device, display a last known status of a device, receive input to adjust one or more settings and/or one or more attributes related to operation of a device, receiving input to adjust one or more secondary settings of a device, enable a user to cause notifications to be sent, or a combination thereof).

As to claim 7, Kim teaches the method of claim 1, wherein the determining of the interface data corresponding to the IoT device based at least in part on the device ID comprises:
querying a local storage in connection with determining whether interface data corresponding to the IoT device corresponding to the device ID is stored locally ([0193] If the access device does not find a resource bundle for the network device in a local cache at the access device, the access device can display a generic interface for the type of network device it is while searching a cloud based service for an updated, more specific interface module for the network device; [0371] if the access device cannot access the cloud network, the access device looks up the unique interface module ID received from the network device in cache); or
obtaining, from a server, the interface data corresponding to the IoT device based at least in part on the device ID ([0371] after receiving communication, if the access device can access the cloud network, it sends a communication to the cloud network as a request for an interface module for the network device).

As to claim 8, Kim teaches the method of claim 1, wherein the determining of the interface data corresponding to the IoT device based at least in part on the device ID comprises:
generating a data request based at least in part on the device ID ([0230] Access device requests and download a resource bundle for a given network device (generating a data request) by exchanging communications with the cloud network, where [0117] device identifier may include a MAC address of the network device, a serial number of the network device, or any other unique identifier); 
communicating the data request to a server ([0239] sends communication to query the cloud network about a given network device.  The communication include a query or request for a resource bundle for the network device);
receiving the interface data communicated by the server, wherein the interface data was looked up at the server based at least in part on the device ID ([0239] the cloud network compares the unique interface module ID of the network device to known interface module IDs stored in data store and a resource bundle. If the cloud network finds a resource bundle for network device in its data store (looked up at the server based at least in part on the device ID), it transmits the resource bundle to the access device); and 
storing the interface data ([0333] the computing device can store information associated with network devices as it is received from the cloud network).

As to claim 9, Kim teaches the method of claim 1, wherein the receiving of the signal from the IoT device comprises:
receiving the signal via a broadcast, wherein the broadcast is issued through Bluetooth, WiFi, or both ([0097] the communication between the access device 108, cloud 113, and the IoT device using WIFI and Bluetooth signal, wherein the Ito device is a device that includes sensing and/or control functionality as well as a WiFi.TM. transceiver radio or interface, a Bluetooth.TM. transceiver radio or interface).

As to claim 10, Kim teaches the method of claim 1, wherein the providing of the control interface based at least in part on the interface data comprises parsing the interface data and creating the control interface based at least on information parsed from the interface data, and the parsing the interface data and generating the control interface comprises:
parsing the interface data to obtain one or more corresponding User Interface (UI) elements ([0193] a network device can be discovered by an access device, which then compares a unique identifier of the network device with a list of known resource bundles (parsing the interface data)); and
generating the control interface based at least in part on the one or more corresponding UI elements ([0193] The resource bundles can define respective interface modules for network devices).

As to claim 12, Kim teaches the method of claim 10, wherein the generating of the control interface based at least in part on the one or more corresponding UI elements comprises:
parsing the one or more UI elements into one or more corresponding UI controls ([0205] the interfaces defined by the resource bundles described herein can be part of visual and non-visual interfaces); and
generating the corresponding control interface ([0205] The server may provide the resource bundle to an application installed on a mobile device so that the mobile device can use the resource bundle to generate an interface module for monitoring and controlling the network device using the application).

As to claim 13, Kim teaches the method of claim 1, further comprising:
determining control logic information based at least in part on the interface data ([0439] The input (control logic information) may be used to control operation (interface data) of the network device 306 corresponding to the modular tile 3006); and
connecting to the IoT device based at least in part on the control interface and the control logic information ([0439] The input may correspond to an adjustment for controlling operation of the network device 2706. The network device 2706 may be controlled based on the adjustment. For example, a power state of the network device 2706 may be changed in response to the input. In this example, the network device 2706 is turned to an "on" power state (connecting to the IoT device); [0488] enable one or more actions in response to continued interaction with an interactive area may be implemented by a computing device regardless of whether the computing device is connected to a network or in remote communication with the network).

As to claim 14, Kim teaches the method of claim 13, wherein the connecting to the IoT device based at least in part on the control interface and the control logic information comprises:
calling, by the control interface, an interface according to the control logic information to look up the IoT device corresponding to a connection ID, the connection ID being based at least in part on the interface data ([0491] To determine that a network device is connected to a network, local storage of a computing device, e.g., access device 108, may be searched for a unique identifier associated with the network device (look up the IoT device corresponding to a connection ID), where [0364] The resource bundle includes a unique device ID); and
sending, by the control device, a connection request to the IoT device ([0491] A unique identifier for the network device may be received from the network device itself or from the network upon establishing connection with the network; [0585] The communication may include a request to connect to the network device in the event the network device is not already connected to the gateway device).

As to claim 15, Kim teaches the method of claim 1, further comprising:
receiving status data as feedback from the IoT device after a connection is established between the control device and the IoT device ([0132], fig. 1, the updated status can be received by the access device or any other device in the network 100); and
displaying corresponding statuses in the control interface, the corresponding statuses being based at least in part on the status data ([0284, fig. 20, refresh icon 2014 may be selected to refresh information presented in interface 2005, such as, for example, status and state information displayed in the modular tiles 2002, 2004, 2006).

As to claim 16, Kim teaches a device, comprising:
one or more processors configured to:
receive a signal from an Internet of Things (IoT) device ([0246] receiving a communication (receiving a signal) including a unique identifier of a network device connected to a network, where [0204] indicates that the network devices can include internet of things (IoT) devices); 
obtain a device identifier (ID) based at least in part on the signal ([0293], fig. 22, the computing device 2200 (such as the access device 108 in fig. 1) stores information 2232 in the cache 2230.  The information 2232 includes device information 2250 (e.g., "Device List") which includes a device identifier (obtaining a device ID) corresponding to each network device on the network); 
determine interface data corresponding to the IoT device based at least in part on the device ID ([0247] the unique identifier received can be used to identify a resource bundle (determining interface data) for the network device within data store. The resource bundle can define an interface module stored in local cache); and
provide a control interface that is configured to control the IoT device, the control interface being provided based at least in part on the interface data ([0253] using a resource bundle to generate a customized interface module (providing a control interface) for the network device, the interface module being usable to monitor and/or control the network device); and 
one or more memories coupled to the one or more processors, configured to provide the one or more processors with instructions ([0179] the CPU/Radio 1002 may execute various applications or programs stored in the flash memory 1004 and/or the dynamic random access memory).

As to claim 17, Kim teaches the device of claim 16, wherein the interface data provides a definition with respect to one or more characteristics of the control interface ([0205] resource bundles can define interfaces for wearable devices, ambient sensors, and other control interfaces (characteristics of the control interface) having dynamically detected and updated interface control capabilities used to control network devices).

As to claim 18, Kim teaches the device of claim 16, wherein the providing of the control interface based at least in part on the interface data comprises parsing the interface data and creating the control interface based at least on information parsed from the interface data ([0205] The server may provide the resource bundle to an application installed on a mobile device so that the mobile device can use the resource bundle (parsing the interface data) to generate an interface module for monitoring and controlling the network device using the application.  The application can generate a corresponding interface module that is usable to monitor and control the network device).

As to claim 19, Kim teaches the device of claim 16, wherein the one or more processors are further configured to 
obtain, by the control interface, instruction information based at least in part on information obtained by the control interface ([0011] determining, by a computing device, that a device is connected to a network, generating a graphical interface, wherein the graphical interface includes an interactive area corresponding to the device, displaying the graphical interface, receiving input (command) corresponding to an interaction with the interactive area); and
control, by the control interface, the IoT device based at least in part on the instruction information ([0011] detecting continued interaction with the interactive area, wherein the continued interaction causes an action to be performed, performing the action, and transmitting the adjustment, wherein operation of the device is controlled using the transmitted adjustment).

As to claim 20, Kim teaches the computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
receiving a signal from an Internet of Things (IoT) device ([0246] receiving a communication (receiving a signal) including a unique identifier of a network device connected to a network, where [0204] indicates that the network devices can include internet of things (IoT) devices); 
obtaining a device identifier (ID) based at least in part on the signal ([0293], fig. 22, the computing device 2200 (such as the access device 108 in fig. 1) stores information 2232 in the cache 2230.  The information 2232 includes device information 2250 (e.g., "Device List") which includes a device identifier (obtaining a device ID) corresponding to each network device on the network); 
determining interface data corresponding to the IoT device based at least in part on the device ID ([0247] the unique identifier received can be used to identify a resource bundle (determining interface data) for the network device within data store. The resource bundle can define an interface module stored in local cache); and
providing a control interface that is configured to control the IoT device, the control interface being provided based at least in part on the interface data ([0253] using a resource bundle to generate a customized interface module (providing a control interface) for the network device, the interface module being usable to monitor and/or control the network device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160226732 A1) in view of Venkatasubramanian (US 20110295795 A1).
As to claim 11, Kim teaches the method of claim 10, Kim does not explicitly teach wherein the parsing of the interface data to obtain the one or more corresponding UI elements comprises:
calling a parsing engine to parse interface descriptive information included in the interface data into structured data; and

Venkatasubramanian teaches
calling a parsing engine to parse interface descriptive information included in the interface data into structured data ([0059], fig. 5, The EMA UI options XML (interface descriptive information) is parsed; claim 12 describes that the user interface (UI) is configured using an XML file, wherein the XML file can be parsed into a data structure); and
determining the one or more corresponding UI elements based at least in part on the structured data ([0059] a data structure can be used to hold the UI options and the system uses a layout algorithm to determine the layout of the externalized ETL Mapping UI).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Kim disclosure, the converting data into data structure, as taught by Venkatasubramanian.  One would be motivated to do so to that the transformation logic metadata can be structured and declarative metadata to facilitate easy maintenance and improve understandability.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sterl (US 20170359343 A1) SYSTEM AND METHOD FOR SECURE COMMUNICATIONS WITH INTERNET-OF-THINGS DEVICES.
Gabaldon (US 20180137424 A1) METHODS AND SYSTEMS FOR IDENTIFYING GAPS IN PREDICTIVE MODEL ONTOLOGY.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH NGUYEN/Examiner, Art Unit 2454